ORDER
The Disciplinary Review Board having filed with the. Court its decision in DRB 00-054 concluding that HERBERT R. EZOR of CLIFTON, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.4(a) (failure to keep a client reasonably informed about the status of a matter and to comply with reasonable requests for information), RPC, 1.15(a) (failure to safeguard funds and negligent misappropriation of funds), and RPC 1.15(b) (failure to deliver funds promptly to a client), and good cause appearing;
It is ORDERED that HERBERT R. EZOR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.